Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Michael Lashun Brown, Appellant                       Appeal from the 235th District Court of
                                                      Cooke County, Texas (Tr. Ct. No. CR19-
No. 06-21-00045-CR        v.                          00278). Memorandum Opinion delivered
                                                      by Chief Justice Morriss, Justice Stevens
The State of Texas, Appellee                          and Justice Carter* participating. *Justice
                                                      Carter, Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Michael Lashun Brown, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MARCH 15, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk